SuPREME COURT
OF
NEVADA

CLERK’S ORDER

(Q)-147 GB:

IN THE SUPREME COURT OF THE STATE OF NEVADA

SILVIA GASTELUM, No. 84890
Appellant,

on : FILE!

SERGIO GASTELUM,

 

Respondent. JUL 06 2022

 

 

 

ELIZABETH A. BRi

OWN
CLERK s ey COURT
BY :
DEPUTY CLERK

This appeal was docketed on June 20, 2022 without payment of

ORDER DISMISSING APPEAL

the requisite filing fee and without the case appeal statement. See NRAP
3(e), (). That same day, this court 1ssued notices directing appellant to file
the case appeal statement and to pay the required filing fee or demonstrate
comphance with NRAP 24 within 7 days. The notices advised that failure
to pay the filing fee would result in the dismissal of this appeal and failure
to file the case appeal statement could result in sanctions, including
dismissal of this appeal. To date, appellant has not paid the filing fee, filed
the case appeal statement, or otherwise responded to this court’s notices.
Accordingly, this appeal is dismissed. See NRAP 3(a)(2).
It is so ORDERED.

CLERK OF THE SUPREME COURT
ELIZABETH A. BROWN

 

 

ec: Hon. Charles J. Hoskin, District Judge, Family Court Division
Law Office of Cinema Greenberg
Page Law Firm
Rosenblum Allen Law Firm
Kighth District Court Clerk

22-2124%